[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
This was a hearing in damages in a negligence action arising out of the plaintiff being bitten by the defendants' dog. The defendants were defaulted earlier in the proceedings.
The evidence was that the plaintiff was bitten on the left side of the forehead by a Rottweiler on September 15, 2001. She was taken by ambulance to the hospital where she received four sutures and other treatment. She claims that she has residual numbness in her head and also in her arm as a result of an injury to a nerve in her scalp. She further claims that she must take medication for life for her injuries.
Economic damages total $876.33.
As for noneconomic damages, the plaintiff is entitled to fair, just and reasonable compensation. The court has considered the evidence but, especially in the absence of corroborating in the form of testimony or a report from a health care provider, cannot credit all of the plaintiff's claimed future injuries.
The attack itself must have been frightening in the extreme and very painful. The treatment at the emergency room was painful and an unpleasant experience. In addition, the plaintiff had to undergo rabies shots. The plaintiff, who is 49 years old, has a scar which is somewhat concealed behind her hair line and, therefore, not readily visible in its entirety. The court credits that she has some numbness in the scalp and had to take medication long after the attack.
The plaintiff was the sole witness. She introduced into evidence photographs of her injury, an emergency room report and related documents, the emergency room bill and documents evidencing her receipt of certain pharmaceuticals.
The court awards the plaintiff noneconomic damages of $7,000.00. CT Page 3119
Judgment may enter for the plaintiff in the amount of $876.33 economic damages and $7,000.00 noneconomic damages.
  BY THE COURT Bruce L. Levin Judge of the Superior Court
CT Page 3120